"I am going to have him arrested at once for larceny." "We intend to have him arrested at once for larceny." "Redditt has been stealing," meaning thereby to charge that plaintiff had stolen the property of the defendant and to charge him with larceny.
The circumstances under which the words were spoken, and the     (101) charge of his Honor, excepted to by the defendant, are stated in the opinion. At the close of plaintiff's evidence there was a demurrer and motion to dismiss on part of defendant, which were overruled by the court, and defendant excepted.
Verdict and judgment for $700 for plaintiff. Appeal by defendant.
The defendant is a corporation, in the State of Virginia, manufacturing sewing mechines [machines], and has a State agent and subagents in North Carolina, and the plaintiff was one of the agents for selling the machines. The defendant's State agent was directed by the defendant to take possession of the machines in plaintiff's hands and to have a settlement with plaintiff and collect the amount due by plaintiff for machines already sold. The agent brought an action of claim and delivery for the machines, and they were delivered, and, pending negotiations in making the settlement, the plaintiff alleges that said agent used and uttered slanderous words of and concerning the plaintiff, and he instituted this action for damages against the defendant corporation, resulting from the utterance of such slanderous words by said agent. There is no allegation nor any proof that said slanderous words were spoken by the authority or consent of the defendant, or that they have been ratified. *Page 94 
(102)   At the close of the plaintiff's evidence the defendant demurred and made a motion to dismiss the action, on the ground that the defendant is not liable for damages for the alleged slanderous words of its agent. The motion was refused and exception entered.
The court charged the jury that "a corporation is responsible for slanderous words uttered by its agent in the course and scope of such agent's employment and in aid of the company's interest." Exception.
This charge presents the decisive question in this case.
An examination in detail of the numerous authorities and decisions would be a tedious undertaking, and it may be remarked that a careful examination into the facts in each would reconcile many apparent conflicts. It is a fundamental principle that the law shall fit the facts in every case. A few general propositions may be stated:
1. That a corporation, contrary to the early cases, is now liable   to civil and criminal actions under the same conditions and circumstances as natural persons are.
2. That, as a corporation must do business through agencies, it is liable for the misconduct of its agents, in the line of their duty, if they act under the express or implied authority of the company, or their tortious acts are ratified, as by taking the benefits of such misconduct.
3. That when liability is established and the circumstances are aggravating or malicious, the company is subject to punitive damages, on the same principle that natural persons are.
From our examination, we think, in the vast majority of the cases, that the principle is recognized that in some way the company must authorize or approve the tortious act of its agent, and that it would be unreasonable to hold the company liable on a bare presumption, in the absence of allegation or any proof of authority or ratification.
(103)   If A sends his servant downtown to purchase goods, and, in the act of purchasing, the servant should slander, by words, or assault the merchant, it would be a violent presumption that the master approved or had authorized such misconduct, and it would be unreasonable to hold him responsible without something indicating his approval. The principle which we approve is well stated in S. v. R. R.,23 N.J. Law, 369: "If a corporation has itself no hands with which to strike, it may employ the hands of others; and it is now perfectly well settled, contrary to the ancient authorities, that a corporation is liableciviliter for all torts committed by its servants or agents by authority of the corporation, express or implied. The result of the modern cases is, that a corporation is liable civiliter for torts committed by its servants or agents, precisely as a natural person, and that it is liable as a natural person for the acts of its agents done by its authority, express or implied, though there be neither a written appointment under seal nor a vote of *Page 95 
the corporation constituting the agency or authorizing the act." This view is cited and approved in R. R. v. Harris, 122 U.S. 608, and cases referred to.
Hussey v. R. R., 98 N.C. 34, was on demurrer, and, looking at the opinion (not the syllabus), we see nothing in conflict with the view we are taking.
In some respects the present case is similar to Daniels v. R. R.,117 N.C. 592, but not so in all respects. That was an action against a common carrier, owing important duties to the public, subject to the demands of the public, within the range of its chartered duties, and the defendant was held to a strict discharge of its duties as such carrier, on the ground of public policy.
In the present case the defendant is a private corporation, owing no duty to the public, on whom the public can make no demand. It may make and sell machines at its own will and pleasure. The public has and feels no more interest in the manner of its business        (104) transactions than in that of any other individual business enterprise.
We think there was error, in law, and this makes any further discussion unnecessary.
ERROR.